DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki et al. (6,007,300).
Saeki discloses an air conditioning system comprising a centrifugal fan comprising a hub 12 (Fig. 12) and a plurality of fan blades 2 distributed around a periphery of the hub wherein each fan blade of the plurality of fan blades comprises a first blade (see annotated Fig. 8 below) and a second blade (see annotated Fig. 8 below) connected with the first blade; each first blade is in a backward blade form (see rotational direction α in Fig. 1); and each second blade is in a forward blade form. 

[AltContent: textbox (Connecting blade)][AltContent: arrow][AltContent: textbox (Second blade)][AltContent: textbox (First blade)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    414
    462
    media_image1.png
    Greyscale

	Annotation of Fig. 8 of Saeki et al.

Regarding claim 2, the first blade and the second blade are connected in series (see Fig. 8 above).
Regarding claim 7, each fan blade further comprises a connecting blade which smoothly connects the first blade with the second blade (see annotated Fig. 8 above).
Regarding claim 11, the first blades of every two adjacent fan blades of the plurality of fan blades form a first flow channel, and the second blades of every two adjacent fan blades of the plurality of fan blades form a second flow channel; and the connecting blades of every two adjacent fan blades of the plurality of fan blades form a third flow channel, and each third flow channel smoothly connects the first flow channel with a corresponding second flow channel (see annotated Fig. 8 above and in conjunction with Fig. 6).

Regarding claim 13, each fan blade of the plurality of fan blades further comprises a connecting blade which smoothly connects the first blade with a corresponding second blade, and the first blade, the connecting blade and the second blade form an integrated structure (see annotated Fig. 8 above).
Regarding claim 14, Saeki discloses a fan comprising the centrifugal fan blade of claim 1 (Fig. 24).
Regarding claim 15, Saeki discloses an air conditioning system comprising the fan of claim 14 (col. 1, lines 9-14).


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara et al. (10,100,839).
Kasahara discloses a centrifugal fan blade, comprising a hub 1 (Figs. 1A, 1B, 2) and a plurality of fan blades 2 distributed around a periphery of the hub wherein each fan blade of the plurality of fan blades comprises a first blade (see annotated Fig. 2 below) and a second blade (see annotated Fig. 2 below) connected with the first blade; each first blade is in a backward blade form; and each second blade is in a forward blade form.




[AltContent: textbox (Second  blade)][AltContent: arrow]
[AltContent: textbox (Connecting blade)][AltContent: textbox (First blade)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    549
    603
    media_image2.png
    Greyscale

		Annotation of Fig. 2 of Kasahara. 

Regarding claim 2, the first blade and the second blade are connected in series (Fig. 1A).
Regarding claim 3, the first blade is connected with the hub and the second blade is disposed away from the hub (Fig. 1B).
Regarding claim 4, the curvature of the first blade is larger than that of the second blade (judging from Fig. 1A).
Regarding claim 6, the entrance angle of the first blade ranges from 64.5º to 68.5º (65º to 75º; col. 8, lines 14-20)   and the blade exit angle of the second blade ranges from 16º to 20º (0º to 15º; col. 8, lines 27-31).
Regarding claim 7, each fan blade further comprises a connecting blade which smoothly connects the first blade with the second blade (see annotated Fig. 2 above).

Regarding claim 9, the first flow channel is an equal width flow channel as discussed in the rejection of claim 8 above.
Regarding claim 10, since adjacent first blades and second blades have the same distance, the ratio of a width at an inlet of the first flow channel to a width at an outlet of the first flow channel ranges from 1 to 1.
Regarding claim 11, the first blades of every two adjacent fan blades of the plurality of fan blades form a first flow channel, and the second blades of every two adjacent fan blades of the plurality of fan blades form a second flow channel; and the connecting blades of every two adjacent fan blades of the plurality of fan blades form a third flow channel, and each third flow channel smoothly connects the first flow channel with a corresponding second flow channel (see annotated Fig. 2 above).
Regarding claim 12, the first flow channel, the third flow channel and the second flow channel are sequentially connected in an arc shaft (see annotated Fig. 2 above).
Regarding claim 13, each fan blade of the plurality of fan blades further comprises a connecting blade which smoothly connects the first blade with a corresponding second blade, and the first blade, the connecting blade and the second blade form an integrated structure (see annotated Fig. 2 above).
Regarding claim 14, Kasahara discloses a fan comprising the centrifugal fan blade of claim 1 (Figs. 1A, 1B).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Kilian et al. (8,337,157), Sakai et al. (6,769,876) and Kim (6,461,103) are cited to show different centrifugal fan blade constructions.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745